DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
The phrase “a third pipeline in in fluid communication with the second membrane separation stage” has a redundant word “in.” 
Appropriate correction is required.
	
Claim Rejections - 35 U.S.C.  § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 5, 7, 11–14, 16–18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., US 4,701,187 (“Choe”)  in view of Kusuki et al., US 5,064,446 (“Kusuki”)1. Claims 4, 6, 8, 10 and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Kusuki and in further view of Voss et al., US 2017/0,320,736 (“Voss”)2. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Kusuki, and in further view of the Rakesh Agrawal, D. et al., the Kirk-Othmer Encyclopedia of Chemical Technology: CRYOGENIC TECHNOLOGY (J. G. Weisend II ed., 2012”, (“Kirk”)3.
Claim 1, 14 and 16 disclose a method and product for purifying helium comprising three membranes arranged in series with the permeate of the first membrane being fed to the second membrane and with the permeate of the second membrane being fed to the third membrane. 
Choe discloses a process for separating and recovering helium (Choe  Fig. 1, case 1, col. 5, ll. 62–col. 6, ll. 29), comprising a first membrane unit 21 (id. at Fig. 1, col. 5, ll. 64–66).  Choe does not explicitly disclose a second and a third membrane separation stage downstream of first permeate 30.  However, Choe teaches that “Each membrane unit may consist of a single membrane device or, alternatively, several membrane devices plumbed and operated so as to achieve the separation in the most efficient manner.” Choe col. 2, ll. 64–68. 

    PNG
    media_image1.png
    572
    880
    media_image1.png
    Greyscale

In the analogous art of helium gas purification, Kusuki discloses that it is conventional to use a plurality of gas-separating membrane modules for helium purification, where each fraction of the feed gas permeated through and delivered from a preceding membrane module is fed to a next module. Kusuki Fig. 14, col. 3, ll. 13–43. 

    PNG
    media_image2.png
    589
    1185
    media_image2.png
    Greyscale

Therefore, it would have been obvious to modify Choe’s gas separation process and product by adding two membrane separation stages downstream of first permeate 30 as disclosed by Kusuki because it is conventional.  Kusuki Fig. 14, col. 3, ll. 13–43. Additionally, the added membranes separation stages are duplicated pars that produce the same expected result, which is 

    PNG
    media_image3.png
    789
    1040
    media_image3.png
    Greyscale

Therefore, Choe as modified teaches the limitations of  Claim 1:
“A process for obtaining pure helium comprising (case 1— a process for separating and recovering helium, Choe Fig. 1, col. 5, ll. 62–col. 6, ll. 29):
supplying a first membrane separation stage (a first membrane unit 21, id. at annotated Fig.1, col.5, ll.64–66) with a first helium-containing feed mixture (feed mixture 20 having a helium concentration of 66.6 mole%, id. at annotated Fig. 1, col. 5, ll. 62–64), wherein a first permeate and a first retentate are formed in the first membrane separation stage (a first permeate id. at annotated Fig. 1, col. 5, ll. 64–66),
supplying a second membrane separation stage (second membrane unit 24, id. at annotated Fig.1) with a second helium-containing feed mixture (feed mixture 30, id. at annotated Fig.1), wherein a second permeate and a second retentate in the second membrane separation stage (a second permeate 400 and a second retentate 100 formed in the second membrane separation stage 24, id. at annotated Fig.1), 
supplying a third membrane separation stage (third membrane unit 25, id. at annotated Fig.1) with a third helium-containing feed mixture (feed mixture 400, id. at annotated Fig.1), wherein a third permeate and a third retentate in the third membrane separation stage (a third permeate 500 and a third retentate 200 formed in the third membrane separation stage 25, id. at annotated Fig. 1), 
wherein the first feed mixture is formed using at least part of a helium-containing starting mixture (the first feed mixture 20 is formed by part of helium-containing start mixture 10, id. at annotated Fig.1, Table 1, col. 5, ll. 52–64), the second feed mixture is formed using at least part of the first permeate (the second feed mixture is formed using at least part of the first permeate 30, id. at annotated Fig. 1), and the third feed mixture is formed using at least part of the second permeate (the third feed mixture is formed using at least part of the second permeate 400, id. at annotated Fig. 1), and
at least partly processing the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture (the third permeate 500 is processed the same way as Choe processes the first permeate 30 by pressure swing adsorption unit 23 to obtain the helium product stream 50 and purge stream 60, id. at annotated Fig. 1, col. 5, ll.6 6–col. 6, ll. 13), wherein at id. at annotated Fig. 1, col. 6, ll. 14–ll. 16)."
Choe as modified teaches the limitations of Claim 14:
“A plant for obtaining pure helium (the plant as shown in Choe annotated Fig.1) comprising: a first membrane separation stage (a first membrane unit 21, id. at annotated Fig. 1, col. 5, ll. 64–66), a second membrane separation stage (second membrane unit 24, id. at annotated Fig. 1), and a third membrane separation stage (third membrane unit 25, id. at annotated Fig. 1),
a first inlet for supplying the first membrane separation stage with a first helium-containing feed mixture comprising a helium-containing starting mixture (the inlet for supplying the first membrane unit 21 with feed mixture 20 having a helium concentration of 66.6 mole%, id. at annotated Fig. 1, col. 5, ll. 62–64), 
a second inlet for supplying the second membrane separation stage with a second helium-containing feed mixture (the inlet for supplying the second membrane unit 24 with feed mixture 30, id. at annotated Fig. 1), 
a third inlet for supplying the third membrane separation stage with a third helium-containing feed mixture (the inlet for supplying the third membrane unit 25 with feed mixture 400, id. at annotated Fig. 1), 
the first membrane separation having a first permeate outlet for removal of a first permeate and a first retentate outlet for removal of a first retentate (the outlet of the first id. at annotated Fig. 1, col. 5, ll. 64–66),
the second membrane separation stage having a second permeate outlet for removal of a second permeate and a second retentate outlet for removal of a second retentate (the outlet of the second membrane unit 24 where a second permeate 400 and a second retentate 100 exit the second membrane separation stage 24, id. at annotated Fig. 1), 
the third membrane separation stage having a third permeate outlet for removal of a third permeate and a third retentate outlet for removal of a third retentate (the outlet of the third membrane unit 25 where a third permeate 500 and a third retentate 200 exit the third membrane separation stage 25, id. at annotated Fig. 1), 
a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture (the pipeline connects the membrane stages 21 and 24 and feeds the membrane stage 24 with the second feed mixture formed using at least part of the first permeate 30, id. at annotated Fig. 1), 
a second pipeline in fluid communication with the third membrane separation stage for introducing at least part of the second permeate as at least part of the third feed mixture (the pipeline connects membrane stage 24 and 25 and feeds the membrane stage 25 with the third feed mixture formed using at least part of the second permeate 400, id. at annotated Fig. 1), 
a pressure swing adsorber to at least partly process the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture (pressure swing adsorption unit 23 process the third permeate 500 the same way as Choe processes the first permeate 30 to obtain the helium product stream 50 and purge stream 60, id.
a third pipeline in 
Choe as modified teaches the limitations of  Claim 16:
“ The  process according to claim 1 (case 1— a process for separating and recovering helium, Choe Fig. 1, col. 5, ll. 62–col. 6, ll. 29), wherein said process is performed in a  plant (the plant as shown in id. at annotated Fig. 1) comprising: 
the first membrane separation stage (a first membrane unit 21, id. at annotated Fig. 1, col.5, ll.64–66), the second membrane separation stage (second membrane unit 24, id. at annotated Fig. 1), the third membrane separation stage (third membrane unit 25, id. at annotated Fig. 1), 
a first inlet for supplying the first membrane separation stage with a first helium- containing feed mixture comprising a helium-containing starting mixture (the inlet for supplying the first membrane unit 21 with feed mixture 20 having a helium concentration of 66.6 mole%, id. at annotated Fig. 1, col. 5, ll. 62–64),
a second inlet for supplying the second membrane separation stage with a second helium- containing feed mixture (the inlet for supplying the second membrane unit 24 with feed mixture 30, id.
a third inlet for supplying the third membrane separation stage with a third helium- containing feed mixture (the inlet supplying the third membrane unit 25 with feed mixture 400, id. at annotated Fig. 1), 
the first membrane separation having a first permeate outlet for removal of a first permeate and a first retentate outlet for removal of a first retentate (the outlet of the first membrane unit 21 where a first permeate stream 30 and a first rejection stream 40 exit the first membrane unit 21, id. at annotated Fig. 1, col. 5, ll. 64–66), 
the second membrane separation stage having a second permeate outlet for removal of a second permeate and a second retentate outlet for removal of a second retentate (the outlet of the second membrane unit 24 where a second permeate 400 and a second retentate 100 exit the second membrane separation stage 24, id. at annotated Fig. 1),
the third membrane separation stage having a third permeate outlet for removal of a third permeate and a third retentate outlet for removal of a third retentate (the outlet of the third membrane unit 25 where a third permeate 500 and a third retentate 200 exit the third membrane separation stage 25, id. at annotated Fig. 1), 
a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture (the pipeline connects the membrane stages 21 and 24 and feeds the membrane stage 24 with the second feed mixture formed using at least part of the first permeate 30, id. at annotated Fig. 1), 
a second pipeline in fluid communication with the third membrane separation stage for introducing at least part of the second permeate as at least part of the third feed mixture (the pipeline connects membrane stage 24 and 25 and feeds the membrane stage 25 with the third feed mixture formed using at least part of the second permeate 400, id.
a pressure swing adsorber to at least partly process the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture (pressure swing adsorption unit 23 process the third permeate 500 the same way as Choe processes the first permeate 30 to obtain the helium product stream 50 and purge stream 60, id. at annotated Fig. 1, col. 5, ll. 66–col. 6, ll. 13), and 
a third pipeline in in fluid communication with the second membrane separation stage, the third membrane separation stage, or both (pipe line of purge stream 60 is in fluid communication with the second membrane stage 24 and third membrane stage 25) for introducing at least some of the residual mixture as part of the second feed mixture, as part of the third feed mixture, or both (as the purge stream 60 flows into membrane stages 24 and 25, purge stream 60 contributes to the second feed mixture 30 and third feed mixture 400).”
Claim 2 requires that the process of claim 1, at least 80% of the helium present in the first feed mixture is transferred to the first permeate and in which at least 80% of the helium present in the second feed mixture is transferred to the second permeate. 
Choe discloses that its first permeate 30 contains 95% of helium. Choe case 1, col. 5, ll. 66–col. 6, ll. 2. Additionally, the second membrane separation stage is a duplicate part of the first membrane separation stage, which performs the same function of separating helium from other gas components and yields the same results of transferring 95% of the helium from the second feed mixture to the second permeate.  
Claim 3 requires that for the process of claim 1, the third permeate has a content of 20-80 mole per cent of helium. 
While Choe as modified does not teach the helium content of the third permeate 500, instant disclosure does not teach this content is critical to the operation of the claimed invention. 
Claim 4 requires that for the process of claim 1, the residual mixture has a content of 10-70 mole per cent of helium.  
Choe as modified does not disclose the content of the residual mixture 60 and therefore does not provide enough information to teach this feature. However, it would have been obvious to use routine experimentation to optimize the helium content in the residual mixture because the helium content is a result effective variable as it affects helium yields. See e.g., Voss [0025]. MPEP 2144.05(Ⅱ).
Claim 5 requires that for the process of claim 1, the forming of the first feed mixture using at least some of the starting mixture includes a heating operation. 
Although Choe as modified does not explicitly teach a heating operation in their drawing, Choe does disclose that the feed gas stream are fed at a temperature of 110 ˚F, which is above the room temperature (Choe Table 1, col. 5, ll. 49).  It would have been obvious to include a heating operation in the forming of the first feed mixture to set the feed gas stream at a temperature of 110 ˚F.
Claim 6 requires that for the process of claim 1, the forming of the first feed mixture using at least some of the starting mixture includes a pre-enrichment operation. 
Choe as modified does not explicitly disclose a pre-enrichment operation.  
However, in the analogous art of helium purification, Voss discloses a prepurifying unit which serves to remove components that are troublesome in the downstream process. Voss [0009].  Voss further discloses that the prepurifying unit is provided upstream of the first membrane separation stage, which is during the forming of the first feed mixture. Id. at [0016].  Id. at Fig. 1, [0039]. It would been obvious to include the prepurifying unit disclosed by Voss in the forming of the first feed mixture disclosed by Choe as modified to remove troublesome components in the downstream process. Id. at [0009].
Claim 7 requires that for the process of Claim 1, the forming of the second feed mixture using at least some of the first permeate and/or of the third feed mixture using at least some of the second permeate includes a compression operation.
While Choe does not explicitly disclose a compression operation, in the analogous art of helium gas purification, Kusuki discloses a pressure-increasing apparatus or a compressor, X1, and X2 located upstream of the second gas-separation membrane module 2 and the third gas-separation membrane module 3. Kusuki Fig. 14, col. 3, ll. 24–31. Kusuki further discloses that a pressure loss of the feed gas is inevitable in the membrane module. Kusuki col. 3, ll. 19–24.  It would have therefore been obvious to use Kusuki’s compressors with Choe’s modified device to compensate for the pressure loss.
Claim 8 requires that for the process of Claim 1, the forming of the third feed mixture and/or the forming of the second feed mixture includes a carbon dioxide removal operation.  
Choe as modified teaches that the feed stream is substantially completely free of carbon dioxide. Kusuki col. 5, ll. 8–11.  
Choe as modified does not explicitly disclose a carbon dioxide removal operation. 
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the membrane separation stages to protect the membranes from impurities. Voss [0015] and [0020]. It would have been obvious to include a prepurifying unit disclosed by Voss to remove carbon 
Claim 9 requires that for the process of Claim 1, the third permeate to be subjected to a depletion of hydrogen before it is at least partially subjected to the pressure swing adsorption.  
Choe as modified does not explicitly teach this feature. 
However, in the analogous art of helium purification, Kirk discloses a hydrogen removal process by catalytically combusting the hydrogen using oxygen provided in air. Kirk p. 20.  This hydrogen removal process is arranged before the helium rich permeate enters the PSA unit. Id. at p.20. It would have been obvious to include this hydrogen depletion process disclosed by Kirk in the helium purification process disclosed by Choe as modified before the third permeate is partially subjected to the pressure swing adsorption to final purifying the helium gas because the PSA unit is not effective on removing hydrogen. Id. at p. 20. 
Claim 10 requires that for the process of Claim 1, the starting mixture used is natural gas.  
Choe as modified does not explicitly discloses the starting mixture being natural gas.  
However, in the analogous art of helium purification, Voss discloses a process of extracting high purity helium from natural gas. Voss [0005]. It is well within the ambit of one of ordinary skills in the art to use natural gas as the starting mixture since natural gas is known to contain helium gas in diluted form. MPEP 2144.07 (“selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art”).
Claim 11 requires that for the process of Claim 1, the purified helium to have a content of at least of 99.5 mole per cent.
 Choe as modified discloses a purified helium product stream 50 at ~100 mole % purity. Choe Fig. 1, Table 2, col. 6, ll. 34–36. 
Claim 12 requires that for the process of Claim 1, the first, second and third feed mixtures to be free of fractions of the first and second retentates.  
Choe as modified discloses the first retentate 40 enters membrane separation stage 22 and then flows into the first feed mixture 20.  It would have been obvious that the first feed mixture is free of the first retentate 40 because the first retentate 40 no longer exist after entering the membrane separation stage 22. Choe annotated Fig. 1. Additionally, it would also been obvious that the second retentate 100 may be discharged from the system in the same manner as Kusuki would discharge the second non-permeated fraction of the feed gas via flow line 16 (Kusuki Fig. 1, col. 6, ll. 19–25), which renders the first, second and the third feed mixtures free of fractions of the second retentate. 
Regarding claim 13, Choe as modified discloses: 
“The process according to Claim 1, in which the forming of the first feed mixture using at least some of the starting mixture includes a compression operation (compressor 93, Choe annotated Fig. 1, col. 6, ll. 14–16).”
Claim 17 requires that for the process of Claim 1, the forming of the second feed mixture includes a compression operation and at least some of the residual mixture is recycled to a point upstream of the compression operation and is used in the formation of the second feed mixture. Claim 18 requires that for the process of Claim 1, the forming of the third feed mixture includes a compression operation and at least some of the residual mixture is recycled to a point upstream of said compression operation and is used in the formation of the third feed mixture.
As discussed in claim 7, it would have been obvious to include a multi-stage compression operation, for the forming of the second and the third feed mixture to compensate for the inevitable pressure loss as disclosed by Kusuki in claim 7. Voss [0031]. Additionally, since 
Claim 19 requires that for the process of Claim 17, after said compression operation and before the third feed mixture is introduced into the third membrane separation stage, the third feed mixture is subjected to carbon dioxide removal.
Choe as modified teaches that the feed stream is substantially completely free of carbon dioxide. Kusuki col. 5, ll. 8–11.  
Choe as modified does not explicitly disclose a carbon dioxide removal operation. 
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the membrane separation stages and downstream of the compression process to protect the membranes from impurities. Voss [0015], [0020] and [0032]. It would have been obvious to include a prepurifying unit disclosed by Voss to remove carbon dioxide after a compression pressure and before the forming of the third feed mixture and/or the forming of the second feed mixture disclosed by Choe as modified to protect the membranes from impurities. 
Claim 20 requires that for the process of Claim 18, after said compression operation and before the third feed mixture is introduced into the third membrane separation stage, the third feed mixture is subjected to carbon dioxide removal.
Choe as modified does not explicitly disclose a carbon dioxide removal operation. 
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the 
Claim 21 requires that for the process of Claim 1, a portion of the residual mixture is used in the formation of the second feed mixture and another portion of the residual mixture is used in the formation of the third feed mixture.
Since Choe’s purge gas 60 is in fluid communication with membrane stages 21, 24 and 25, it would have been obvious for at least some of the residual mixture 60 to enter the second feed mixture 30 and the third feed mixture 400. Choe annotated Fig. 1.
Response to Arguments
Rejections under 35 U.S.C 112(a), (b) and (d) 
The examiner withdraws the previous 35 U.S.C. 112(b) rejections. 
Rejections under 35 U.S.C 103 view of Choe et al., Kusuki et al., and Karode 
The examiner had inadvertently included the “Karode” reference. The office action is fixed to delete the “Karode” reference. 
Prior Art Rejections
Claims 1–21 are pending. Claims 1–14 and 16–21 are rejected for the reasons stated above. Claims 17–21 are new. Claim 15 is cancelled.
The Applicant traversed the rejections based on the argument that “There is no suggestion by Choe et al. of using at least some of the residual mixture from the adsorption unit (purge stream 60) in the formation of (a) the second feed mixture that would be sent to the Id. at 10. The applicant further argues that for the rejections of claims 4, 6, 8 and 10, Choe in view of Kusuki and Voss does not overcome the deficiencies disclosed earlier. Id. at 11. Lastly, for the rejection of claim 9, the applicants argues that Choe in view of Kusuki and Agrawal does not overcome the deficiencies in the combied disclosures of Choe and Kusuki as previously described. Id. at 12. 
The examiner respectfully disagrees for the reasons stated below:
While Choe does not explicitly disclose “using at least some of the residual mixture from the adsorption unit (purge stream 60) in the formation of (a) the second feed mixture that would be sent to the inserted second membrane separation stage or (b) the third feed mixture that would be sent to the inserted third membrane separation stage suggestion,” it is inevitable for Choe’s purge stream 60 to enter the feed streams 30, 400 and 500 because Choe’s purge stream 60 is in fluid communication with its membrane stages 21, 24 and 25. 
For the argument of “there is no requirement under the statutes or rules or case law that every feature of a patent claim must somehow be ‘critical,’” the examiner respectfully draw applicant’s attention to MPEP 2144.05(Ⅲ)(A)(“The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”).
Applicant’s arguments for rejections of claims 3–4, 6 and 8–10 are not persuasive in view of the reasons stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi, Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Choe are Kusuki references are the first and second references in the third party submission dated 10/31/2019. 
        2 The Voss reference is the second reference in the IDS dated 12/12/2018. 
        3 The Kirk reference is the first non-patent publication in the third party submission dated 10/31/2019.